ORDER

PER CURIAM.
Defendant, Lorenzo Jackson, appeals from the judgments of conviction of first degree murder and armed criminal action, entered pursuant to jury verdicts. He was sentenced, as a prior and persistent offender, to consecutive, terms of life imprisonment without possibility of parole and life imprisonment, respectively. He also appeals from the denial of his Rule 29.15 motion without an evidentiary hearing.
We have reviewed the points on appeal relating to defendant’s direct appeal and find that no jurisprudential purpose would be served by written opinion. Defendant’s judgments of conviction are affirmed. Rule 30.25.
We have reviewed defendant’s claim of error relative to the denial of his Rule 29.15 motion and find the court’s findings of fact are not clearly erroneous. No error of law appears. A written opinion would have no precedential value. The denial of defendant’s Rule 29.15 motion is affirmed. Rule 84.16(b).